Citation Nr: 1743112	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-35 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for radiculopathy of the lower right extremity. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1978 and from October 1990 to June 1991. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 simplified notification letter.  The RO denied the Veteran's application to reopen his claim for service connection for what it characterized as lumbago (claimed as lower back condition, back injury and back condition), and denied the Veteran's claim for service connection for radiculopathy of the right lower extremity.  The RO granted the Veteran's application to reopen his claim for service connection for PTSD, but denied it on its merits.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Although the Veteran has claimed service connection for PTSD and the RO has characterized it as such, the Board has expanded the claim to include consideration of other psychiatric diagnoses of record, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), as reflected on the title page.  

The Veteran testified at a hearing before the undersigned in February 2017 and a copy of the hearing transcript is of record.

As will be discussed below, the Veteran's applications to reopen his claims for service connection for a back disability and psychiatric disorder, to include PTSD, are being granted herein; the issues of entitlement to service connection for a back, radiculopathy of the lower right extremity, and psychiatric disorders, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a January 2010 rating decision, the RO denied the Veteran's claim for entitlement to service connection for anxiety and back disorders.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  In a September 2010 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

3.  Evidence received since the January 2010 and September 2010 rating decisions relates to an unestablished fact necessary to substantiate the claims for entitlement to service connection for a back disability and a psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The January 2010 decision that denied the claim for entitlement to service connection for back and anxiety disorders is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  The September 2010 decision that denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).
 
3.  Evidence received since the January 2010 and September 2010 decisions is new and material and the criteria for reopening of the claim for entitlement to service connection for back and psychiatric disorders, to include PTSD, have, therefore, been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

I.  Psychiatric disorder, to include PTSD

By way of background, the Veteran's claim for an anxiety disorder was denied in a January 2010 rating decision.  The Veteran timely appealed and a statement of the case was issued in October 2010, however, the Veteran did not file a substantive appeal.  The Veteran then filed a claim for service connection for PTSD, which was denied in a September 2010 rating decision on the basis that the Veteran did not have a diagnosis of PTSD and there was insufficient evidence to corroborate his alleged stressors.  Service treatment records were considered.  The Veteran was notified of the denial in that same month, but he did not appeal this issue.  In addition, the Veteran did not submit new and material evidence within the one year appeal period, and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for PTSD, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran petitioned to reopen his claim of service connection for PTSD in February 2011.  In October 2012, the RO granted the Veteran's application to reopen his claim for entitlement to service connection for PTSD, but denied it on its merits on the basis that there was no PTSD or other psychiatric diagnoses of record.  

The evidence received since the September 2010 rating decision includes March 2016 and May 2017 VA treatment records, which provide diagnoses of PTSD, depression, and anxiety disorders.  The record also contains the Veteran's contentions as to continuity of symptoms during and since service.  As this evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a psychiatric disorders, to include PTSD, reopening of the claim is warranted.

II.  Back disability

By way of background, the Veteran's initial claim for service connection for a back disability was previously denied in a January 2010 rating decision the basis that the Veteran did not have a diagnosis of a back condition or evidence that a back condition occurred in or was caused by service.  Service treatment records were considered.  The Veteran was notified of the denial in that same month, but he did not appeal this issue.  In addition, the Veteran did not submit new and material evidence within the one year appeal period, and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for a back disability, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran petitioned to reopen his claim of service connection for a back disability in February 2011.  In October 2012, the RO denied the Veteran's application to reopen his claim for entitlement to service connection, as no new and material evidence was submitted.

The evidence received since the January 2010 rating decision includes 2015 VA treatment records that provide diagnoses of multilevel degenerative changes in the lumbar spine, as well as the Veteran's contentions as to continuity of symptoms during and since service.  As this evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a back disability, reopening of the claim is warranted.


ORDER

The application to reopen the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, is granted.

The application to reopen the claim for entitlement to service connection for a back disability is granted.


REMAND

In the February 2017 Board hearing, the Veteran contends that his service in Southwest Asia in support of Desert Storm/Shield caused his back condition.  During the hearing and in his March 2011 statement in support of his claim for service connection for PTSD, he contends he experienced symptoms of a psychiatric disability during his service in Southwest Asia, as he was in a hostile environment, and experienced being fired upon, heard about an explosion that killed a unit, and he saw many dead bodies while transporting fuel and water. 

Under the VCAA, VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Although no specific treatment for back pain was noted in the service treatment records, there is competent lay evidence of manifestations of symptoms of back symptoms during and since service.  The Veteran indicated during the February 2017 hearing that he began experiencing back pain during his service in Saudi Arabia.  He reported that the nature of his service in Saudi Arabia required him to move from location to location, and as a result, regular medical care was not available.  As there is competent lay evidence of manifestations of symptoms of a back condition during and since service, the Board finds that the Veteran must be afforded a VA examination to determine whether his current back disability is related to or had its onset during service.  See McLendon, 20 Vet. App. at 83.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  

Given that the Veteran asserts his radiculopathy of the right lower extremity is secondary to his back disability during service, the Board finds a remand of this claim is also warranted.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to the Veteran's claim for a psychiatric disorder, to include PTSD, the Veteran underwent VA examinations in August 2011 and April 2016.  The April 2011 VA examiner concluded that the Veteran continued to have symptoms consistent with PTSD , however, sufficient strategic avoidance did not seem present at that time to meet criteria for the full diagnosis.  The April 2016 VA examiner indicated the Veteran was diagnosed with depressive disorder with anxiety and alcohol use disorder in remission.  The examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5. 

The Board finds that the VA examinations are inadequate.  Here, although the examiners opined that the Veteran did not meet the criteria for a PTSD diagnosis, the medical evidence of record reflects a diagnosis of PTSD, as discussed above.  See Cohen v. Brown, 10 Vet. App. 128, 139-40 (1997) (mental health professionals are presumed to know the requirements applicable to their practice and to have taken them into account when diagnosing PTSD).  Also, the examiners did not address whether the alleged events and circumstances of his service, to include "fear of hostile military or terrorist activity," described as facing incoming artillery fire and cannons, scud missiles, learning that a unit was killed by a scud missile, and seeing dead bodies, are sufficient to cause PTSD.  Therefore, the AOJ should arrange to obtain an opinion addressing this question, based on review of the entire record-from a VA psychiatrist or psychologist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. 79.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

With regard to outstanding records, the Board notes that during the February 2017 hearing, the Veteran indicated that he received and continues to receive care from a private physician, neurosurgeon, and chiropractor with regard to his back disability.  
In addition, the Veteran indicated that he receives Social Security Administration (SSA) disability benefits for his back disability.  As these records have not been associated with the record, these private treatment records and SSA records should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As the matter is being remanded, the RO should request the Veteran's service personnel records, including his Form DD-214 for the period from October 1990 to June 1991.  

As it appears that the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance").

Accordingly, the remaining claims on appeal are REMANDED for the following action:

1.  Request the Veteran's service personnel records, including his form DD 214 for the period from October 1990 to June 1991, and all other documents which verify his service and the character of discharge.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

2.  Obtain any outstanding updated VA treatment records.

3.  Request from Social Security Administration copies of all medical records underlying the award of disability benefits.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and authorization, to obtain any additional evidence pertinent to the matter on appeal, to include from his private physicians, neurosurgeon, and chiropractor, as mentioned in the February 2017 Board hearing.

5.  Schedule the Veteran for a VA examination, with a qualified VA physician to determine the etiology of his back disability.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

Based on the examination and review of the record, the examiner should clearly identify all back disabilities found and then should determine whether it is as least as likely as not (50 percent probability or more) that the back disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service.  In answering this question, the physician should address the Veteran's contention as to continuity of his back symptoms during and since service in Southwest Asia due to heavy lifting and his report that he self-treated his symptoms. 

A complete rationale should accompany any opinion provided.

The absence of evidence of treatment for a particular back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

6.  Request an opinion from a VA psychologist or psychiatrist as to the etiology of the Veteran's psychiatric disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the evaluator or otherwise required by the evidence.)  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.  After reviewing the relevant evidence of record, the examiner should clearly identify all psychiatric disorders found and then should determine the following:

a) Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM-V).  The examiner should opine as to whether it is at least as likely as not, (i.e., a 50 percent probability or greater) that any PTSD is a result of a valid in-service stressor(s), to include the Veteran's report of seeing dead bodies, learning that members of a military unit were killed by a scud missile, being fired upon, and being in a hostile environment.  If the Veteran does not meet the criteria for a diagnosis of PTSD the examiner should explain why.

b)  If the Veteran is found to have a psychiatric disorder other than PTSD, the psychologist or psychiatrist should then offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability), that such disorder is related to the Veteran's military service.  In answering this question, the psychologist or psychiatrist should address, as the possible onset of, or precursor to, any current psychiatric disorder, the Veteran's statement that the problem occurred during his service in Southwest Asia.  The psychologist or psychiatrist should also acknowledge and discuss the Veteran's statements asserting continuity of psychiatric problems since service.

A complete rationale should accompany any opinion provided.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

7.  After completing the above, and any other development deemed necessary, readjudicate the remaining claims.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


